Title: To Thomas Jefferson from William Dean, 3 January 1803
From: Dean, William
To: Jefferson, Thomas


          
            Honor’d Sir—
            Philada. 3rd. January 1803
          
          By a letter addressed to you by Isaac Williams Junr. War chief of the Wyandot Nation, you will observe that I am to pay attention to his buisiness at the seat of Government, the document relating to which, will be laid before you herewith by the Secretary at War: in two weeks I will be at the city of Washington, when I will do myself the hono’r of waiting on you, and be Govern’d by your advice in pursuing the interest of Mr. Williams whose situation at present requires all that can be done for him—
          I have the hono’r to subscribe myself your very obedt. Servt.
          
            Wm. Dean
          
        